  Case 4:19-cv-00403-ALM Document 32 Filed 08/03/20 Page 1 of 3 PageID #: 164



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 FARHAD SHAHROKHI,                            §
     Plaintiff,                               §
                                              §
 v.                                           §   CIVIL ACTION NO. 4:19-CV-00403-ALM
                                              §
 THE UNIVERSITY OF NORTH TEXAS,               §
      Defendant.                              §


             PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF
          DISCOVERY PERIOD AND REQUEST FOR STATUS CONFERENCE



        COMES NOW, Plaintiff, DR. FARHAD SHAHROKHI (“Shahrokhi”) and files

this Unopposed Motion for Extension of Discovery Period and Request for Status

Conference, and show the Court as follows:

        This case is set on the Court’s January 2021 trial docket. The current discovery

deadline is August 29, 2020.

        As previously represented to the Court, both parties have diligently worked on

conducting written discovery and engaged in settlement negotiations at mediation in

February 2020, prior to incurring the added expenses of depositions. Despite the parties’

good faith efforts, mediation was unsuccessful and the parties were finalizing dates for oral

depositions when the outbreak of COVID-19 occurred resulting in social distance

guidelines and a travel ban for the Attorney General’s office who is representing Defendant

in this case. The Attorney General’s office has been under a travel ban since March 17,

2020 and as of today there is no indication of when the travel ban will be lifted. Further,


PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF DISCOVERY PERIOD AND
REQUEST FOR STATUS CONFERENCE – PAGE 1
  Case 4:19-cv-00403-ALM Document 32 Filed 08/03/20 Page 2 of 3 PageID #: 165



the University of North Texas, which is located in Denton, Texas, closed its campus on or

around March 19, 2020 and its president directed all but essential employees to comply

with the State of Texas Governor’s and Denton County Judge’s stay-at-home orders. The

Governor’s orders and UNT’s president’s directive applied to the plaintiff and defendant-

witnesses. The parties do not know definitively how local court reporters and videographers

are complying with state and local orders.

        Additionally, some of the counsel and clients are in the category or categories of

individuals the U.S. Center for Disease Control have identified as being more susceptible

to a severe course of COVID-19 if contracted. For these reasons, more time is needed to

ensure safe conditions for being able to conduct depositions.

        Due to the large number of documents already exchanged by the parties and that

the parties anticipate using, conducting depositions by virtual means would not be

practicable.

        Given the circumstances surrounding the COVID-19 outbreak, Plaintiff seeks an

unopposed extension of the discovery deadline to September 30, 2020 and extension of

other deadlines currently set in September and October 2020 in the Court’s Scheduling

Order [Doc #31] accordingly to accommodate the extended discovery period.

        Additionally, if the Court thinks it is necessary, the parties are available to discuss

the issues and seek the Court’s guidance.

        This motion is not made for the purpose of delay, but for reason that the interests of

justice are served by the relief requested.



PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF DISCOVERY PERIOD AND
REQUEST FOR STATUS CONFERENCE – PAGE 2
 Case 4:19-cv-00403-ALM Document 32 Filed 08/03/20 Page 3 of 3 PageID #: 166



                                           Respectfully submitted,

                                           ROBERTS CUNNINGHAM & STRIPLING LLP

                                           By: /s/ H.N. Cunningham, III
                                               H.N. Cunningham, III
                                               Texas Bar No. 05246900
                                               Email: hnciii@aol.com
                                               John P. Tufnell
                                               Texas Bar No. 24047003
                                               Email: jtufnell@gmail.com
                                               13155 Noel Road, Suite 900
                                               Dallas, TX 75240
                                               Tel. (214) 696-3200
                                               Fax. (214) 696-5971
                                               Attorneys for Plaintiff
                                               DR. FARHAD SHAHROKHI




                              CERTIFICATE OF SERVICE

         I certify that a copy of the foregoing document was served upon the following counsel of
  record via the Court’s ECF system on the 3rd day of August, 2020:

         Jeffrey E. Farrell
         Assistant Attorney General
         Office of the Attorney General, General Litigation Division – 019
         P.O. Box 12548
         Capitol Station Austin, Texas 78711-2548
         jeffrey.farrell@oag.texas.gov


                                              /s/ John P. Tufnell
                                              John P. Tufnell




PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF DISCOVERY PERIOD AND
REQUEST FOR STATUS CONFERENCE – PAGE 3
